DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/23/2018, 12/31/2018, 12/17/2019 and 12/08/2020 have been placed in record and considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Such claim limitation(s) is/are: “means for receiving”, “means for identifying“, “means for determining”, “means for transmitting”, “means for assigning”, “means for applying”, means for mapping”, in claims 16, 20, 22, 23, 24 and 28.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification (Fig. 9, Fig. 10, Fig. 13 described in specification Para [0103-0104] System 900 include UE 115, may include processor, memory, transceiver, antenna; Para [0108] Wireless device 1000 may include a Processor, receiver, transmitter; Para [0130-0131] wireless system 1300 may include a base station 105, may include memory, processor, transceiver, antenna).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


NOTICE for all US Patent Applications filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 13-15, 28-30, 42-45 and 58-60 are rejected under 35 U.S.C. 102 (a)(1) as anticipated by Yoon et al. (US20140029696, hereinafter ‘YOON’).
Regarding claim 13, YOON teaches a method of wireless communication (Fig. 19, Para [0041]: FIG. 1 illustrates a wireless communication system, (Para [0235]) FIG. 19 is a flowchart showing the flow of a CSI-RS transmission method) comprising:
identifying a set of channel state information reference signals (CSI-RSs) having a common liming domain (Fig, 19, S1910, Para [0235]: A CSI-RS transmission method according to aspects of the present invention includes generating a CSI-RS or sequence for each antenna port in operation S1910, allocating a CSI-RS for each antenna port to 4 REs or subcarrier on a basis of a single symbol (or symbol axis) in a single subframe (a common liming domain));
applying a common coding mechanism to the set of CSI-RSs (Para [0236]: in operation S1920, the CSI-RSs are allocated to 2 symbols (or symbol axes) in a single subframe or RB. CSI-RSs according to antenna ports excluding the previously-allocated antenna ports are distinguished from CSI-RSs according to the previously-allocated antenna ports by using the Orthogonal Cover Code (OCC)); and
transmitting the set of CSI-RSs in the common timing domain and according to a multiplexing technique (Para [0018]: generating an Orthogonal Frequency Division Multiplexing (OFDM) signal including information on the mapped CSI-RS sequence and transmitting the generated OFDM signal to a reception apparatus. (Para [0235]) allocating a CSI-RS for each antenna port to 4 REs or subcarrier on a basis of a single symbol,  transmitting CSI-RSs, which have been allocated to a time-frequency resource domain, to the reception apparatus in operation S1930), the set of CSI-RSs transmitted using a set of antenna ports having a threshold amount of frequency spacing (Para [0018]: the CSI-RS allocated REs of different antenna port sets adjacent to each other in the frequency axis are spaced apart from each other with an interval of 3 REs (a threshold amount of frequency spacing)).

Regarding claim 14, YOON teaches wherein the common coding mechanism comprises at least one of a discrete Fourier transform (DFT) code or a Walsh code (Para [0182]: the Orthogonal Cover Code (OCC) may be an optional code system such as the 2-digit Walsh code system).

Regarding claim 15, YOON teaches wherein the multiplexing technique comprises a time division multiplexing (TDM) technique, a frequency division multiplexing (FDM) technique, or combinations thereof (Para [0018]: generating an Orthogonal Frequency Division Multiplexing (OFDM) signal including information on the mapped CSI-RS sequence. (Para [0074]) FIGS. 5 to 7 are illustrative views showing exemplary embodiments of basic schemes for CSI-RS allocation for each antenna port according to the FDM, (FDM+TDM), and (FDM+CDM) schemes, respectively).

Regarding claim 28, YOON teaches an apparatus (Fig. 1 BS 20) for wireless communication (Para [0041]: FIG. 1 illustrates a wireless communication system, includes a UE (User Equipment) 10 and a BS (Base Station) 20. (Para [0235]). FIG. 19 is a flowchart showing the flow of a CSI-RS transmission method) comprising:
means (Fig. 1 BS 20) for identifying a set of channel state information reference signals (CSI-RSs) having a common liming domain (Fig, 19, S1910, Para [0235]: A CSI-RS transmission method according to aspects of the present invention includes generating a CSI-RS or sequence for each antenna port in operation S1910, allocating a CSI-RS for each antenna port to 4 REs or subcarrier on a basis of a single symbol (or symbol axis) in a single subframe (a common liming domain));
means (Fig. 1 BS 20) for applying a common coding mechanism to the set of CSI-RSs (Para [0236]: in operation S1920, the CSI-RSs are allocated to 2 symbols (or symbol axes) in a single subframe or RB. CSI-RSs according to antenna ports excluding the previously-allocated antenna ports are distinguished from CSI-RSs according to the previously-allocated antenna ports by using the Orthogonal Cover Code (OCC)); and
means (Fig. 1 BS 20) for transmitting the set of CSI-RSs in the common timing domain and according to a multiplexing technique (Para [0018]: generating an Orthogonal Frequency Division Multiplexing (OFDM) signal including information on the mapped CSI-RS sequence and transmitting the generated OFDM signal to a reception apparatus. (Para [0235]) allocating a CSI-RS for each antenna port to 4 REs or subcarrier on a basis of a single symbol,  transmitting CSI-RSs, which have been allocated to a time-frequency resource domain, to the reception apparatus in operation S1930), the set of CSI-RSs transmitted using a set of antenna ports having a threshold amount of frequency spacing (Para [0018]: the CSI-RS allocated REs of different antenna port sets adjacent to each other in the frequency axis are spaced apart from each other with an interval of 3 REs (a threshold amount of frequency spacing)).

Regarding claim 29, the claim is interpreted and rejected for the same reason as set forth for claim 14.
Regarding claim 30, the claim is interpreted and rejected for the same reason as set forth for claim 15.

Regarding claim 43, YOON teaches an apparatus (Fig. 1 BS 20) for wireless communication, in a system (Para [0041]: FIG. 1 illustrates a wireless communication system, includes a UE (User Equipment) 10 and a BS (Base Station) 20. (Para [0235]). FIG. 19 is a flowchart showing the flow of a CSI-RS transmission method) comprising:
a processor, memory in electronic communication with the processor, and instructions stored in the memory and operable, when executed by the processor (Fig. 1 BS 20), to cause the apparatus to:
identify a set of channel state information reference signals (CSI-RSs) having a common liming domain (Fig, 19, S1910, Para [0235]: A CSI-RS transmission method according to aspects of the present invention includes generating a CSI-RS or sequence for each antenna port in operation S1910, allocating a CSI-RS for each antenna port to 4 REs or subcarrier on a basis of a single symbol (or symbol axis) in a single subframe (a common liming domain));
apply a common coding mechanism to the set of CSI-RSs (Para [0236]: in operation S1920, the CSI-RSs are allocated to 2 symbols (or symbol axes) in a single subframe or RB. CSI-RSs according to antenna ports excluding the previously-allocated antenna ports are distinguished from CSI-RSs according to the previously-allocated antenna ports by using the Orthogonal Cover Code (OCC)); and
transmit the set of CSI-RSs in the common timing domain and according to a multiplexing technique (Para [0018]: generating an Orthogonal Frequency Division Multiplexing (OFDM) signal including information on the mapped CSI-RS sequence and transmitting the generated OFDM signal to a reception apparatus. (Para [0235]) allocating a CSI-RS for each antenna port to 4 REs or subcarrier on a basis of a single symbol,  transmitting CSI-RSs, which have been allocated to a time-frequency resource domain, to the reception apparatus in operation S1930), the set of CSI-RSs transmitted using a set of antenna ports having a threshold amount of frequency spacing (Para [0018]: the CSI-RS allocated REs of different antenna port sets adjacent to each other in the frequency axis are spaced apart from each other with an interval of 3 REs (a threshold amount of frequency spacing)).

Regarding claim 44, the claim is interpreted and rejected for the same reason as set forth for claim 14.
Regarding claim 45, the claim is interpreted and rejected for the same reason as set forth for claim 15.

Regarding claim 58, YOON teaches a non-transitory computer readable medium storing code for wireless communication (Fig. 1 BS 20) the code comprising instructions executable by a processor to (Para [0041]: FIG. 1 illustrates a wireless communication system, includes a UE (User Equipment) 10 and a BS (Base Station) 20. (Para [0235]). FIG. 19 is a flowchart showing the flow of a CSI-RS transmission method):
identify a set of channel state information reference signals (CSI-RSs) having a common liming domain (Fig, 19, S1910, Para [0235]: A CSI-RS transmission method according to aspects of the present invention includes generating a CSI-RS or sequence for each antenna port in operation S1910, allocating a CSI-RS for each antenna port to 4 REs or subcarrier on a basis of a single symbol (or symbol axis) in a single subframe (a common liming domain));
apply a common coding mechanism to the set of CSI-RSs (Para [0236]: in operation S1920, the CSI-RSs are allocated to 2 symbols (or symbol axes) in a single subframe or RB. CSI-RSs according to antenna ports excluding the previously-allocated antenna ports are distinguished from CSI-RSs according to the previously-allocated antenna ports by using the Orthogonal Cover Code (OCC)); and
transmit the set of CSI-RSs in the common timing domain and according to a multiplexing technique (Para [0018]: generating an Orthogonal Frequency Division Multiplexing (OFDM) signal including information on the mapped CSI-RS sequence and transmitting the generated OFDM signal to a reception apparatus. (Para [0235]) allocating a CSI-RS for each antenna port to 4 REs or subcarrier on a basis of a single symbol,  transmitting CSI-RSs, which have been allocated to a time-frequency resource domain, to the reception apparatus in operation S1930), the set of CSI-RSs transmitted using a set of antenna ports having a threshold amount of frequency spacing (Para [0018]: the CSI-RS allocated REs of different antenna port sets adjacent to each other in the frequency axis are spaced apart from each other with an interval of 3 REs (a threshold amount of frequency spacing)).

Regarding claim 59, the claim is interpreted and rejected for the same reason as set forth for claim 14.
Regarding claim 60, the claim is interpreted and rejected for the same reason as set forth for claim 15.


Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-4, 16-19, 31-34 and 46-49 are rejected under 35 U.S.C. 102 (a)(1) as anticipated by Li et al. (WO2012093333A1, of IDS, hereinafter ‘LI)’, or in the alternative under 35 U.S.C. 103 as being unpatentable over LI in view of Wang et al. (US20160380734, hereinafter ‘WANG’).
Regarding claim 1, LI teaches a method (Fig. 4) of wireless communication (Fig. 2, User Equipment 20, Para [0023]: Fig. 2 is a structural block diagram of a user equipment 20 according to an embodiment of the present invention. (Para [0035]) a method 400 of channel estimation according to an embodiment of the present invention, where the method is exploited by the user equipment) comprising:
receiving a channel state information reference signal (CSI-RS) from a transmitting device (Fig. 4, S401, Para [0035]: a method 400 of channel estimation, At step S401, pilot signals (reference signal for channel state information or a CSI-RS) are received from a base station);
identifying a joint correlation metric for a channel associated with the CSI-RS, the joint correlation metric based at least in part on a frequency correlation and a spatial correlation of the channel (Fig. 4, S402-S405, Para [0035]: spatial correlation between different antennas at the base station is estimated based on the received pilot signals (a CSI-RS),  spatial correlation between different antennas at the user equipment is estimated based on the received pilot signals, and temporal and frequency correlations of the channels are estimated. Finally, at step S405, the channel responses of the MIMO channels are estimated based on the received pilot signals, the estimated temporal and frequency correlations, the spatial correlation between different antennas at the base station and the spatial correlation between different antennas at the user equipment, for example, by performing the joint MMSE estimation); and
determining a channel estimate for the channel based on the joint correlation metric (Fig. 4, S405 Para [0035]: the channel responses of the MIMO channels are estimated based on the received pilot signals, the estimated temporal and frequency correlations, the spatial correlation between different antennas at the base station and the spatial correlation between different antennas at the user equipment, for example, by performing the joint MMSE estimation).
However, assuming arguendo that the claim must be so narrowly construed such that LI  does not explicitly disclose channel state information reference signal (CSI-RS) (for determining a channel estimate, if pilot signal not considered a CSI-RS), then alternatively,
in an analogous art, WANG teaches channel state information reference signal (CSI-RS) (for determining a channel estimate) (Fig. 2 Para [0065-0066]) S110. (User Equipment) Receive a first reference signal set sent by a base station. S120. S120. the first CSI is determined according to the first reference signal set. (Para [0074]) the first reference signal set may correspond to an antenna subset of an antenna set configured for the base station. The antenna subset has relatively strong spatial correlation. The user equipment may obtain the first CSI according to the first reference signal set. (Para 0114) an antenna port used for measurement in the first reference signal set has stronger space (spatial) or time or frequency correlation. (Para [0191]) the first reference signal set may use a channel state information reference signal CSI-RS in an LTE system).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of WANG to the system of LI in order to take the advantage of a technique using CSI-RS as reference signal for lower overhead and to fully utilize the spatial correlation of antenna ports to effectively improve system efficiency (WANG: Para [0071, 0249]).

Regarding claim 2, LI, or combination of LI and WANG applied to the method of claim 1, teaches wherein determining the channel estimate comprises: performing joint processing on a plurality of CSl-RSs received across a plurality of antenna ports (Para [0017]: when performing channel estimation, a joint MMSE CE solution is employed, which performs joint estimation of channel coefficients of all transmit/ receive antenna pairs based on channel spatial correlation information. (Fig. 4, Para [0035]) step S402, spatial correlation between different antennas at the base station is estimated based on the received pilot signals (CSI RS). See also Fig. 5, Para [0039] Fig. 5A and Fig. 5B are diagrams of pilot patterns utilizing different overheads for an MIMO system having NT=4 transmit antennas).
However, assuming arguendo that the claim must be so narrowly construed such that LI  does not explicitly disclose a plurality of CSl-RSs received across a plurality of antenna ports (for determining a channel estimate, if pilot signal not considered a CSI-RS), then alternatively,
WANG teaches a plurality of CSl-RSs received across a plurality of antenna ports (Para [0074]: the first reference signal set may correspond to an antenna subset of an antenna set configured for the base station. (Para [0191]) the first reference signal set may use a channel state information reference signal CSI-RS in an LTE system)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of WANG to the system of LI in order to take the advantage of a technique using CSI-RS as reference signal for lower overhead and to fully utilize the spatial correlation of antenna ports to effectively improve system efficiency (WANG: Para [0071, 0249]).

Regarding claim 3, LI, or combination of LI and WANG applied to the method of claim 1, teaches wherein the joint processing is performed across a plurality of resource blocks (RBs) (Para [0039]: Fig. 5A and Fig. 5B are diagrams of pilot patterns utilizing different overheads for an MIMO system having NT=4 transmit antennas. As illustrated in the figure, pilot signals are evenly interpolated in a specified radio resource block comprising Kd number of subcarriers and T number of OFDM symbols).

Regarding claim 4, LI, or combination of LI and WANG applied to the method of claim 1, teaches wherein the joint processing comprises: identifying the joint correlation metric based on a plurality of CSl-RSs, a reference signal, or combinations thereof (Para [0039]: pilots (CSI RSs or Reference Signals) from different transmit antennas are multiplexed in an orthogonal manner. Channel responses over the data subcarriers are estimated through interpolation between samples at the pilot subcarriers. The interpolation performance may be improved for example through an MMSE scheme (Joint MMSE CE processing) by utilizing temporal/ frequency/ spatial correlation information).

Regarding claim 16, LI teaches an apparatus (Fig. 2, User Equipment 20) for wireless communication (Fig. 2, User Equipment 20, Para [0023]: Fig. 2 is a structural block diagram of a user equipment 20 according to an embodiment of the present invention. (Para [0035]) a method 400 of channel estimation according to an embodiment of the present invention, where the method is exploited by the user equipment) comprising:
means (Fig. 2, User Equipment 20) for receiving a channel state information reference signal (CSI-RS) from a transmitting device (Fig. 4, S401, Para [0035]: a method 400 of channel estimation, At step S401, pilot signals (reference signal for channel state information or a CSI-RS) are received from a base station);
means (Fig. 2, User Equipment 20) for identifying a joint correlation metric for a channel associated with the CSI-RS, the joint correlation metric based at least in part on a frequency correlation and a spatial correlation of the channel (Fig. 4, S402-S405, Para [0035]: spatial correlation between different antennas at the base station is estimated based on the received pilot signals (a CSI-RS),  spatial correlation between different antennas at the user equipment is estimated based on the received pilot signals, and temporal and frequency correlations of the channels are estimated. Finally, at step S405, the channel responses of the MIMO channels are estimated based on the received pilot signals, the estimated temporal and frequency correlations, the spatial correlation between different antennas at the base station and the spatial correlation between different antennas at the user equipment, for example, by performing the joint MMSE estimation); and
means (Fig. 2, User Equipment 20) for determining a channel estimate for the channel based on the joint correlation metric (Fig. 4, S405 Para [0035]: the channel responses of the MIMO channels are estimated based on the received pilot signals, the estimated temporal and frequency correlations, the spatial correlation between different antennas at the base station and the spatial correlation between different antennas at the user equipment, for example, by performing the joint MMSE estimation).
However, assuming arguendo that the claim must be so narrowly construed such that LI  does not explicitly disclose channel state information reference signal (CSI-RS) (for determining a channel estimate, if pilot signal not considered a CSI-RS), then alternatively,
in an analogous art, WANG teaches channel state information reference signal (CSI-RS) (for determining a channel estimate) (Fig. 2 Para [0065-0066]) S110. (User Equipment) Receive a first reference signal set sent by a base station. S120. S120. the first CSI is determined according to the first reference signal set. (Para [0074]) the first reference signal set may correspond to an antenna subset of an antenna set configured for the base station. The antenna subset has relatively strong spatial correlation. The user equipment may obtain the first CSI according to the first reference signal set. (Para 0114) an antenna port used for measurement in the first reference signal set has stronger space (spatial) or time or frequency correlation. (Para [0191]) the first reference signal set may use a channel state information reference signal CSI-RS in an LTE system).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of WANG to the system of LI in order to take the advantage of a technique using CSI-RS as reference signal for lower overhead and to fully utilize the spatial correlation of antenna ports to effectively improve system efficiency (WANG: Para [0071, 0249]).

Regarding claim 17, the claim is interpreted and rejected for the same reason as set forth for claim 2.
Regarding claim 18, the claim is interpreted and rejected for the same reason as set forth for claim 3.
Regarding claim 19, the claim is interpreted and rejected for the same reason as set forth for claim 4.

Regarding claim 31, LI teaches an apparatus (Fig. 2, User Equipment 20) for wireless communication, in a system (Fig. 2, User Equipment 20, Para [0023]: Fig. 2 is a structural block diagram of a user equipment 20 according to an embodiment of the present invention. (Para [0035]) a method 400 of channel estimation according to an embodiment of the present invention, where the method is exploited by the user equipment) comprising:
a processor, memory in electronic communication with the processor; and instructions stored in the memory and operable, when executed by the processor (Fig. 2, User Equipment 20), to cause the apparatus to:
receive a channel state information reference signal (CSI-RS) from a transmitting device (Fig. 4, S401, Para [0035]: a method 400 of channel estimation, At step S401, pilot signals (reference signal for channel state information or a CSI-RS) are received from a base station);
identify a joint correlation metric for a channel associated with the CSI-RS, the joint correlation metric based at least in part on a frequency correlation and a spatial correlation of the channel (Fig. 4, S402-S405, Para [0035]: spatial correlation between different antennas at the base station is estimated based on the received pilot signals (a CSI-RS),  spatial correlation between different antennas at the user equipment is estimated based on the received pilot signals, and temporal and frequency correlations of the channels are estimated. Finally, at step S405, the channel responses of the MIMO channels are estimated based on the received pilot signals, the estimated temporal and frequency correlations, the spatial correlation between different antennas at the base station and the spatial correlation between different antennas at the user equipment, for example, by performing the joint MMSE estimation); and
determine a channel estimate for the channel based on the joint correlation metric (Fig. 4, S405 Para [0035]: the channel responses of the MIMO channels are estimated based on the received pilot signals, the estimated temporal and frequency correlations, the spatial correlation between different antennas at the base station and the spatial correlation between different antennas at the user equipment, for example, by performing the joint MMSE estimation).
However, assuming arguendo that the claim must be so narrowly construed such that LI  does not explicitly disclose channel state information reference signal (CSI-RS) (for determining a channel estimate, if pilot signal not considered a CSI-RS), then alternatively,
in an analogous art, WANG teaches channel state information reference signal (CSI-RS) (for determining a channel estimate) (Fig. 2 Para [0065-0066]) S110. (User Equipment) Receive a first reference signal set sent by a base station. S120. S120. the first CSI is determined according to the first reference signal set. (Para [0074]) the first reference signal set may correspond to an antenna subset of an antenna set configured for the base station. The antenna subset has relatively strong spatial correlation. The user equipment may obtain the first CSI according to the first reference signal set. (Para 0114) an antenna port used for measurement in the first reference signal set has stronger space (spatial) or time or frequency correlation. (Para [0191]) the first reference signal set may use a channel state information reference signal CSI-RS in an LTE system).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of WANG to the system of LI in order to take the advantage of a technique using CSI-RS as reference signal for lower overhead and to fully utilize the spatial correlation of antenna ports to effectively improve system efficiency (WANG: Para [0071, 0249]).

Regarding claim 32, the claim is interpreted and rejected for the same reason as set forth for claim 2.
Regarding claim 33, the claim is interpreted and rejected for the same reason as set forth for claim 3.
Regarding claim 34, the claim is interpreted and rejected for the same reason as set forth for claim 4.

Regarding claim 31, LI teaches a non-transitory computer readable medium storing code (Fig. 2, User Equipment 20) for wireless communication, the code comprising instructions executable by a processor (Fig. 2, User Equipment 20, Para [0023]: Fig. 2 is a structural block diagram of a user equipment 20 according to an embodiment of the present invention. (Para [0035]) a method 400 of channel estimation according to an embodiment of the present invention, where the method is exploited by the user equipment) to:
receive a channel state information reference signal (CSI-RS) from a transmitting device (Fig. 4, S401, Para [0035]: a method 400 of channel estimation, At step S401, pilot signals (reference signal for channel state information or a CSI-RS) are received from a base station);
identify a joint correlation metric for a channel associated with the CSI-RS, the joint correlation metric based at least in part on a frequency correlation and a spatial correlation of the channel (Fig. 4, S402-S405, Para [0035]: spatial correlation between different antennas at the base station is estimated based on the received pilot signals (a CSI-RS),  spatial correlation between different antennas at the user equipment is estimated based on the received pilot signals, and temporal and frequency correlations of the channels are estimated. Finally, at step S405, the channel responses of the MIMO channels are estimated based on the received pilot signals, the estimated temporal and frequency correlations, the spatial correlation between different antennas at the base station and the spatial correlation between different antennas at the user equipment, for example, by performing the joint MMSE estimation); and
determine a channel estimate for the channel based on the joint correlation metric (Fig. 4, S405 Para [0035]: the channel responses of the MIMO channels are estimated based on the received pilot signals, the estimated temporal and frequency correlations, the spatial correlation between different antennas at the base station and the spatial correlation between different antennas at the user equipment, for example, by performing the joint MMSE estimation).
However, assuming arguendo that the claim must be so narrowly construed such that LI  does not explicitly disclose channel state information reference signal (CSI-RS) (for determining a channel estimate, if pilot signal not considered a CSI-RS), then alternatively,
in an analogous art, WANG teaches channel state information reference signal (CSI-RS) (for determining a channel estimate) (Fig. 2 Para [0065-0066]) S110. (User Equipment) Receive a first reference signal set sent by a base station. S120. S120. the first CSI is determined according to the first reference signal set. (Para [0074]) the first reference signal set may correspond to an antenna subset of an antenna set configured for the base station. The antenna subset has relatively strong spatial correlation. The user equipment may obtain the first CSI according to the first reference signal set. (Para 0114) an antenna port used for measurement in the first reference signal set has stronger space (spatial) or time or frequency correlation. (Para [0191]) the first reference signal set may use a channel state information reference signal CSI-RS in an LTE system).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of WANG to the system of LI in order to take the advantage of a technique using CSI-RS as reference signal for lower overhead and to fully utilize the spatial correlation of antenna ports to effectively improve system efficiency (WANG: Para [0071, 0249]).

Regarding claim 47, the claim is interpreted and rejected for the same reason as set forth for claim 2.
Regarding claim 48, the claim is interpreted and rejected for the same reason as set forth for claim 3.
Regarding claim 49, the claim is interpreted and rejected for the same reason as set forth for claim 4.

Claims 5, 20, 35 and 50 are rejected under 35 U.S.C. 102 (a)(1) as anticipated by Rahman et al. (US20110205930, of IDS, hereinafter ‘RAHMAN’) or in the alternative under 35 U.S.C. 103 as being unpatentable over RAHMAN in view of Wang et al. (US20160380734, hereinafter ‘WANG’).
Regarding claim 5, RAHMAN teaches a method of wireless communication comprising: determining a mapping configuration associated with a plurality of antenna ports, the mapping configuration comprising a first mapping of a first set of antenna ports with at least a first threshold amount of spatial correlation to frequency resources and a second mapping of a second set of antenna ports with less than the first threshold amount of spatial correlation to time resources (Fig. 1, Para [0027]: wireless communications system 10 includes a base station node (eNode-B) 12. (Figs. 3A, 3B Para [0032-0033]) FIGS. 3A and 3B illustrate the placement of cell-specific reference signals in a downlink LTE resource block (time-frequency resource elements) for a two-antenna configuration and a four-antenna configuration, respectively. (Fig 4, Para [0035-0036]) antennas at base station 12 are grouped into K groups. There is one-to-one mapping between the antenna groups 1 to K and the cell-specific reference signals CRS.sub.1 to CRS.sub.K. The antenna groups are formed based on the degree of spatial correlation between channel coefficient. Two or more closely spaced antennas 150, having highly correlated channel coefficients (degree of spatial correlation higher, a threshold), may be grouped into one of the K groups (e.g. Fig. 3B Antennas #3 and #4 with lower interval/distance time-frequency REs for CRS ports in first OFDM symbol). Other antennas 150, spaced at further distances from the first two (degree of spatial correlation lesser, a threshold, implicit), are assigned to one or more other groups (e.g. Fig. 3B Antennas #1 and #2 with greater interval/distance of time-frequency REs for CRS ports)); and
transmitting a plurality of channel state information reference signals (CSl-RSs) using the plurality of antenna ports and according to the mapping configuration (Para [0035-0038]: FIG. 4, there is a one-to-one mapping between the antenna groups 1 to K and the cell-specific reference signals CRS.sub.1 to CRS.sub.K. The mobile terminal uses the cell-specific reference signals per antenna group for measuring the relative phase differences between the groups and for assessing the channel characteristics (channel state information using CRS, a CSI-RS) in the downlink, sending channel Quality indicators (CQI) to base station. (Here CRS are used for determining channel state information, indicating CRS are CSI-RS)).
However, assuming arguendo that the claim must be so narrowly construed such that RAHMAN  does not explicitly disclose channel state information reference signal (CSI-RS) (if CRS is not considered a CSI-RS), then alternatively,
in an analogous art, WANG teaches channel state information reference signal (CSI-RS) (Fig. 2 Para [0065-0066]) S110. (User Equipment) Receive a first reference signal set sent by a base station. S120. S120. the first CSI is determined according to the first reference signal set. (Para [0074]) the first reference signal set may correspond to an antenna subset of an antenna set configured for the base station. The antenna subset has relatively strong spatial correlation. The user equipment may obtain the first CSI according to the first reference signal set. (Para 0114) an antenna port used for measurement in the first reference signal set has stronger space (spatial) or time or frequency correlation. (Para [0191]) the first reference signal set may use a channel state information reference signal CSI-RS in an LTE system).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of WANG to the system of RAHMAN in order to take the advantage of a technique using CSI-RS as reference signal for lower overhead and to fully utilize the spatial correlation of antenna ports to effectively improve system efficiency (WANG: Para [0071, 0249]).

Regarding claim 20, RAHMAN teaches an apparatus (Fig. 1, base station node (eNode-B) 12) for wireless communication comprising:
means (Fig. 1, base station node (eNode-B) 12) for determining a mapping configuration associated with a plurality of antenna ports, the mapping configuration comprising a first mapping of a first set of antenna ports with at least a first threshold amount of spatial correlation to frequency resources and a second mapping of a second set of antenna ports with less than the first threshold amount of spatial correlation to time resources (Fig. 1, Para [0027]: wireless communications system 10 includes a base station node (eNode-B) 12. (Figs. 3A, 3B Para [0032-0033]) FIGS. 3A and 3B illustrate the placement of cell-specific reference signals in a downlink LTE resource block (time-frequency resource elements) for a two-antenna configuration and a four-antenna configuration, respectively. (Fig 4, Para [0035-0036]) antennas at base station 12 are grouped into K groups. There is one-to-one mapping between the antenna groups 1 to K and the cell-specific reference signals CRS.sub.1 to CRS.sub.K. The antenna groups are formed based on the degree of spatial correlation between channel coefficient. Two or more closely spaced antennas 150, having highly correlated channel coefficients (degree of spatial correlation higher, a threshold), may be grouped into one of the K groups (e.g. Fig. 3B Antennas #3 and #4 with lower interval/distance time-frequency REs for CRS ports in first OFDM symbol). Other antennas 150, spaced at further distances from the first two (degree of spatial correlation lesser, a threshold, implicit), are assigned to one or more other groups (e.g. Fig. 3B Antennas #1 and #2 with greater interval/distance of time-frequency REs for CRS ports)); and
means (Fig. 1, base station node (eNode-B) 12) for transmitting a plurality of channel state information reference signals (CSl-RSs) using the plurality of antenna ports and according to the mapping configuration (Para [0035-0038]: FIG. 4, there is a one-to-one mapping between the antenna groups 1 to K and the cell-specific reference signals CRS.sub.1 to CRS.sub.K. The mobile terminal uses the cell-specific reference signals per antenna group for measuring the relative phase differences between the groups and for assessing the channel characteristics (channel state information using CRS, a CSI-RS) in the downlink, sending channel Quality indicators (CQI) to base station. (Here CRS are used for determining channel state information, indicating CRS are CSI-RS)).
However, assuming arguendo that the claim must be so narrowly construed such that RAHMAN  does not explicitly disclose channel state information reference signal (CSI-RS) (if CRS is not considered a CSI-RS), then alternatively,
in an analogous art, WANG teaches channel state information reference signal (CSI-RS) (Fig. 2 Para [0065-0066]) S110. (User Equipment) Receive a first reference signal set sent by a base station. S120. S120. the first CSI is determined according to the first reference signal set. (Para [0074]) the first reference signal set may correspond to an antenna subset of an antenna set configured for the base station. The antenna subset has relatively strong spatial correlation. The user equipment may obtain the first CSI according to the first reference signal set. (Para 0114) an antenna port used for measurement in the first reference signal set has stronger space (spatial) or time or frequency correlation. (Para [0191]) the first reference signal set may use a channel state information reference signal CSI-RS in an LTE system).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of WANG to the system of RAHMAN in order to take the advantage of a technique using CSI-RS as reference signal for lower overhead and to fully utilize the spatial correlation of antenna ports to effectively improve system efficiency (WANG: Para [0071, 0249]).

Regarding claim 35, RAHMAN teaches an apparatus (Fig. 1, base station node (eNode-B) 12) for wireless communication, in a system (Fig. 1, Para [0027]: wireless communications system 10 includes a base station node (eNode-B) 12) comprising:
a processor, memory in electronic communication with the processor, and instructions stored in the memory and operable, when executed by the processor (Fig. 1, base station node (eNode-B) 12), to cause the apparatus to:
determine a mapping configuration associated with a plurality of antenna ports, the mapping configuration comprising a first mapping of a first set of antenna ports with at least a first threshold amount of spatial correlation to frequency resources and a second mapping of a second set of antenna ports with less than the first threshold amount of spatial correlation to time resources (Fig. 1, Para [0027]: wireless communications system 10 includes a base station node (eNode-B) 12. (Figs. 3A, 3B Para [0032-0033]) FIGS. 3A and 3B illustrate the placement of cell-specific reference signals in a downlink LTE resource block (time-frequency resource elements) for a two-antenna configuration and a four-antenna configuration, respectively. (Fig 4, Para [0035-0036]) antennas at base station 12 are grouped into K groups. There is one-to-one mapping between the antenna groups 1 to K and the cell-specific reference signals CRS.sub.1 to CRS.sub.K. The antenna groups are formed based on the degree of spatial correlation between channel coefficient. Two or more closely spaced antennas 150, having highly correlated channel coefficients (degree of spatial correlation higher, a threshold), may be grouped into one of the K groups (e.g. Fig. 3B Antennas #3 and #4 with lower interval/distance time-frequency REs for CRS ports in first OFDM symbol). Other antennas 150, spaced at further distances from the first two (degree of spatial correlation lesser, a threshold, implicit), are assigned to one or more other groups (e.g. Fig. 3B Antennas #1 and #2 with greater interval/distance of time-frequency REs for CRS ports)); and
transmit a plurality of channel state information reference signals (CSl-RSs) using the plurality of antenna ports and according to the mapping configuration (Para [0035-0038]: FIG. 4, there is a one-to-one mapping between the antenna groups 1 to K and the cell-specific reference signals CRS.sub.1 to CRS.sub.K. The mobile terminal uses the cell-specific reference signals per antenna group for measuring the relative phase differences between the groups and for assessing the channel characteristics (channel state information using CRS, a CSI-RS) in the downlink, sending channel Quality indicators (CQI) to base station. (Here CRS are used for determining channel state information, indicating CRS are CSI-RS)).
However, assuming arguendo that the claim must be so narrowly construed such that RAHMAN  does not explicitly disclose channel state information reference signal (CSI-RS) (if CRS is not considered a CSI-RS), then alternatively,
in an analogous art, WANG teaches channel state information reference signal (CSI-RS) (Fig. 2 Para [0065-0066]) S110. (User Equipment) Receive a first reference signal set sent by a base station. S120. S120. the first CSI is determined according to the first reference signal set. (Para [0074]) the first reference signal set may correspond to an antenna subset of an antenna set configured for the base station. The antenna subset has relatively strong spatial correlation. The user equipment may obtain the first CSI according to the first reference signal set. (Para 0114) an antenna port used for measurement in the first reference signal set has stronger space (spatial) or time or frequency correlation. (Para [0191]) the first reference signal set may use a channel state information reference signal CSI-RS in an LTE system).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of WANG to the system of RAHMAN in order to take the advantage of a technique using CSI-RS as reference signal for lower overhead and to fully utilize the spatial correlation of antenna ports to effectively improve system efficiency (WANG: Para [0071, 0249]).

Regarding claim 50, RAHMAN teaches a non-transitory' computer readable medium storing code (Fig. 1, base station node (eNode-B) 12) for wireless communication, the code comprising instructions executable by a processor (Fig. 1, Para [0027]: wireless communications system 10 includes a base station node (eNode-B) 12) to:
determine a mapping configuration associated with a plurality of antenna ports, the mapping configuration comprising a first mapping of a first set of antenna ports with at least a first threshold amount of spatial correlation to frequency resources and a second mapping of a second set of antenna ports with less than the first threshold amount of spatial correlation to time resources (Fig. 1, Para [0027]: wireless communications system 10 includes a base station node (eNode-B) 12. (Figs. 3A, 3B Para [0032-0033]) FIGS. 3A and 3B illustrate the placement of cell-specific reference signals in a downlink LTE resource block (time-frequency resource elements) for a two-antenna configuration and a four-antenna configuration, respectively. (Fig 4, Para [0035-0036]) antennas at base station 12 are grouped into K groups. There is one-to-one mapping between the antenna groups 1 to K and the cell-specific reference signals CRS.sub.1 to CRS.sub.K. The antenna groups are formed based on the degree of spatial correlation between channel coefficient. Two or more closely spaced antennas 150, having highly correlated channel coefficients (degree of spatial correlation higher, a threshold), may be grouped into one of the K groups (e.g. Fig. 3B Antennas #3 and #4 with lower interval/distance time-frequency REs for CRS ports in first OFDM symbol). Other antennas 150, spaced at further distances from the first two (degree of spatial correlation lesser, a threshold, implicit), are assigned to one or more other groups (e.g. Fig. 3B Antennas #1 and #2 with greater interval/distance of time-frequency REs for CRS ports)); and
transmit a plurality of channel state information reference signals (CSl-RSs) using the plurality of antenna ports and according to the mapping configuration (Para [0035-0038]: FIG. 4, there is a one-to-one mapping between the antenna groups 1 to K and the cell-specific reference signals CRS.sub.1 to CRS.sub.K. The mobile terminal uses the cell-specific reference signals per antenna group for measuring the relative phase differences between the groups and for assessing the channel characteristics (channel state information using CRS, a CSI-RS) in the downlink, sending channel Quality indicators (CQI) to base station. (Here CRS are used for determining channel state information, indicating CRS are CSI-RS)).
However, assuming arguendo that the claim must be so narrowly construed such that RAHMAN  does not explicitly disclose channel state information reference signal (CSI-RS) (if CRS is not considered a CSI-RS), then alternatively,
in an analogous art, WANG teaches channel state information reference signal (CSI-RS) (Fig. 2 Para [0065-0066]) S110. (User Equipment) Receive a first reference signal set sent by a base station. S120. S120. the first CSI is determined according to the first reference signal set. (Para [0074]) the first reference signal set may correspond to an antenna subset of an antenna set configured for the base station. The antenna subset has relatively strong spatial correlation. The user equipment may obtain the first CSI according to the first reference signal set. (Para 0114) an antenna port used for measurement in the first reference signal set has stronger space (spatial) or time or frequency correlation. (Para [0191]) the first reference signal set may use a channel state information reference signal CSI-RS in an LTE system).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of WANG to the system of RAHMAN in order to take the advantage of a technique using CSI-RS as reference signal for lower overhead and to fully utilize the spatial correlation of antenna ports to effectively improve system efficiency (WANG: Para [0071, 0249]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 24, 39 and 54 are rejected under 35 U.S.C. 103 as being unpatentable over Rahman et al. (US20110205930, of IDS, hereinafter ‘RAHMAN’) in view of Wang et al. (US20160380734, hereinafter ‘WANG’).
Regarding claim 9, RAHMAN teaches applying a coding mechanism to at least a portion of the CSI-RSs prior to transmission (Fig. 2, Para [0030]: a base station baseband processing circuit 106, according to some embodiments of the invention. Baseband processing circuit 106 comprises a demultiplexer 206, a plurality of channel coding circuits 207, and a precoding processor 110, which provides a plurality of precoded transmit data streams to transmitter circuit 102).
RAHMAN does not specifically disclose applying a coding mechanism to at least a portion of the CSI-RSs prior to transmission, and mapping the coded portion of the CSI-RSs for transmission on antenna ports with low spatial correlation.
WANG teaches applying a coding mechanism to at least a portion of the CSI-RSs prior to transmission, and mapping the coded portion of the CSI-RSs for transmission on antenna ports with low spatial correlation (Para [0191]: first reference signal set and the second reference signal set may use a cell-specific reference signal CRS or a channel state information reference signal CSI-RS in an LTE system, and the first CSI and the second CSI may be based on a codebook based on the LTE R8 or R10 or R12).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of WANG to the system of RAHMAN in order to take the advantage of a technique using CSI-RS as reference signal for lower overhead and to fully utilize the spatial correlation of antenna ports to effectively improve system efficiency (WANG: Para [0071, 0249]).

Regarding claim 24, the claim is interpreted and rejected for the same reason as set forth for claim 9.
Regarding claim 39, the claim is interpreted and rejected for the same reason as set forth for claim 9.
Regarding claim 54, the claim is interpreted and rejected for the same reason as set forth for claim 9.


Claims 10, 25, 40 and 55 are rejected under 35 U.S.C. 103 as being unpatentable over Rahman et al. (US20110205930, of IDS, hereinafter ‘RAHMAN’) in view of Wang et al. (US20160380734, hereinafter ‘WANG’) and with further in view of Yoon et al. (US20140029696, hereinafter ‘YOON’).
Regarding claim 10, the combination RAHMAN and WANG explicitly do not specifically disclose wherein the coding mechanism is applied in a time domain resource, a frequency domain resource, or combinations thereof (although RAHMAN discloses (Fig. 2Para [0030]) generating OFDM signal).
In an analogous art, YOON teaches wherein the coding mechanism is applied in a time domain resource, a frequency domain resource, or combinations thereof (Para [0018]: generating an Orthogonal Frequency Division Multiplexing (OFDM) signal including information on the mapped CSI-RS sequence. (Para [0074]) FIGS. 5 to 7 are illustrative views showing exemplary embodiments of basic schemes for CSI-RS allocation for each antenna port according to the FDM, (FDM+TDM), and (FDM+CDM) schemes, respectively).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of YOON to the system of RAHMAN and WANG in order to take the advantage of a technique for transmitting reference signals and determining transmitter precoding matrices based on channel feedback data derived from the reference signals to increase system reliability and/or system throughput (YOON: Para [0001, 0002]).

Regarding claim 25, the claim is interpreted and rejected for the same reason as set forth for claim 10.
Regarding claim 40, the claim is interpreted and rejected for the same reason as set forth for claim 10.
Regarding claim 55, the claim is interpreted and rejected for the same reason as set forth for claim 10.

Claims 11, 12, 26, 27, 41, 42, 57 and 58 are rejected under 35 U.S.C. 103 as being unpatentable over Rahman et al. (US20110205930, of IDS, hereinafter ‘RAHMAN’) in view of Wang et al. (US20160380734, hereinafter ‘WANG’) and with further in view of Athley, Fredrik (US20150333885, hereinafter ‘ATHLEY’).
Regarding claim 11, the combination of RAHMAN and WANG are silent on wherein the antenna ports with low spatial correlation are cross-polarized antenna ports.
In an analogous art, ATHLEY teaches wherein the antenna ports with low spatial correlation are cross-polarized antenna ports (Fig. 10, Para [0071]: The two layers are transmitted in orthogonal polarizations so as not to introduce any correlation between the layers).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of ATHLEY to the system of RAHMAN and WANG in order to take the advantage of a technique for using dual polarized antenna arrangement to enable efficient, high beam forming gain and high angular resolution in channel state information acquisition (WANG: Para [0001, 0009, 0010]).

Regarding claim 12, the combination of RAHMAN and WANG are silent on wherein mapping the antenna ports comprises: mapping cross-polarized antenna ports to adjacent time domain symbols, and mapping co-polarized antenna ports to adjacent frequency domain symbols.
In an analogous art, ATHLEY teaches wherein mapping the antenna ports comprises: mapping cross-polarized antenna ports to adjacent time domain symbols, and mapping co-polarized antenna ports to adjacent frequency domain symbols (Fig. 10, Fig. 11 showing co-polarized antenna ports could be mapped in adjacent frequency domain symbol, and cross-polarized antenna ports could be mapped in adjacent time-domain symbols).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of ATHLEY to the system of RAHMAN and WANG in order to take the advantage of a technique for using dual polarized antenna arrangement to enable efficient, high beam forming gain and high angular resolution in channel state information acquisition (WANG: Para [0001, 0009, 0010]).

Regarding claim 26, the claim is interpreted and rejected for the same reason as set forth for claim 11.
Regarding claim 27, the claim is interpreted and rejected for the same reason as set forth for claim 12.
Regarding claim 41, the claim is interpreted and rejected for the same reason as set forth for claim 11.
Regarding claim 42, the claim is interpreted and rejected for the same reason as set forth for claim 12.
Regarding claim 57, the claim is interpreted and rejected for the same reason as set forth for claim 11.
Regarding claim 58, the claim is interpreted and rejected for the same reason as set forth for claim 12.


Allowable Subject Matter
Claims 6-8, 21-23, 36-38, 51-53 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and in intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 6, LI, WANG, RAHMAN and YOON either alone or in combination fails to teach the method of claim 5, wherein mapping the antenna ports comprises: mapping antenna ports with at least the first threshold amount of spatial correlation to resources with less than a second threshold amount of frequency correlation; and
mapping antenna ports with less than the first threshold amount of spatial correlation to resources with greater than the second threshold amount of frequency correlation.

claim 7 being dependent on claim 6, is interpreted same as claim 6.
claim 8 being dependent on claim 6, is interpreted same as claim 6.
claim 21 with similar features as in claim 6, is interpreted same as claim 6.
claim 22 being dependent on claim 21, is interpreted same as claim 21.
claim 23 being dependent on claim 21, is interpreted same as claim 21.
claim 36 with similar features as in claim 6, is interpreted same as claim 6.
claim 37 being dependent on claim 36, is interpreted same as claim 36.
claim 38 being dependent on claim 36, is interpreted same as claim 36
claim 51 with similar features as in claim 6, is interpreted same as claim 6.
claim 37 being dependent on claim 51, is interpreted same as claim 51.
claim 38 being dependent on claim 51, is interpreted same as claim 51

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Park et al. (US20160352402), describing base station, mobile station and method thereof
Yokoyama et al. (US20080063116), describing mobile terminal, radio communication apparatus and radio communication method
Singh et al. (US20130051489), describing methods and apparatus for estimating channel time and frequency correlations in OFDM communication receiver
Zhao et al. (US 20130044610), describing method and apparatus for estimation of channel temporal correlation and mimo mode selection in LTE system
Park et al. (US20190028913), describing method for transmitting and receiving channel state information in wireless communication system and device therefor
Lamahewa et al. describing "A Framework to Calculate Space-Frequency Correlation in Multi-Carrier Systems"
Domene et al. describing “A limited feedback scheme based on spatially correlated channels for coordinated multipoint systems"


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAH M RAHMAN whose telephone number is (571)272-8951.  The examiner can normally be reached on 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on 571-272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAH M RAHMAN/Examiner, Art Unit 2413